PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hewlett-Packard Development Company, L.P.
Application No. 15/500,672
Filed: 31 Jan 2017
For: DETERMINING THE LOCATION OF A USER INPUT DEVICE
:
:
:	SUA SPONTE DECISION
:	WITHDRAWING THE 
:	HOLDING OF ABANDONMENT
:
:
Docket No. 84593348


This is a sua sponte decision withdrawing the holding of abandonment, in response to the Notice of Abandonment mailed February 9, 2022.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a court appeal of the Board Decision mailed on November 26, 2021.  The Board Decision affirmed the Examiner’s rejections of claims 1 – 11, 14, 15, 17, and 21 – 23. However, the Board Decision reversed the Examiner’s rejection of dependent claims 12 and 13.  The Office mailed a Notice of Abandonment on February 9, 2022, noting that the period for seeking court review of the decision had expired and there were no allowed claims.

MPEP 1214.06 sets forth the following when claims stand allowed:

	The appellant is not required to file a reply. The examiner issues the application or ex 	parte reexamination certificate on the claims which stand allowed. It is not necessary for 	the applicant or patent owner to cancel the rejected claims, since they may be canceled by 	the examiner in an examiner’s amendment.

	If the Board affirms a rejection of claim 1, claim 2 was objected to prior to appeal as 	being allowable except for its dependency from claim 1 and independent claim 3 is 	allowed, the examiner should cancel claims 1 and 2 and issue the application or ex parte 	reexamination certificate with claim 3 only.

	If the Board affirms a rejection against independent claim 1, reverses all rejections 	against dependent claim 2 and claim 3 is allowed, after expiration of the period for 	further appeal, the examiner should either:

		(A) Convert dependent claim 2 into independent form by examiner’s amendment, 			cancel claim 1 in which the rejection was affirmed, and issue the application or ex 		parte reexamination certificate with claims 2 and 3; or 

		(B) Set a 2-month time limit in which appellant may rewrite dependent claim 2 in 			independent form. Extensions of time under 37 CFR 1.136(a)  are available. If the 		reply and any necessary extension of time fee are not received before the 				expiration of the maximum six-month time period set by statute, the examiner 			will cancel claims 1 and 2 and issue the application with allowed claim 3 only.

In view of the above, it is obvious that the Notice of Abandonment was mailed in error, as there were allowed claims (dependent claim 12 and 13).

The application is being forwarded to Group Art Unit 2627 for the mailing of an Examiner’s Amendment OR a communication giving Applicant 2 months to rewrite dependent claims 12 and 13 in independent form, consistent with MPEP 1214.06 as set forth above. 

Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.

/Cliff Congo/
	
Cliff Congo
Attorney Advisor
Office of Petitions